Citation Nr: 1503501	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Service connection for chronic right shoulder strain (claimed as right shoulder disorder).

2.  Service connection for chronic right knee strain and degenerative joint disease (claimed as right knee disorder).

3.  Service connection for chronic bilateral hip strain (claimed as bilateral hip disorder).

4.  Service connection for chronic lumbar spine strain with right L5 radiculitis strain (claimed as lower back disorder).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active duty for training from July to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The evidence shows that the Veteran's right shoulder, left and right hip, right knee, and low back disorders are causally related to his service-connected left foot disability.


CONCLUSIONS OF LAW

1.  Chronic right shoulder strain is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a).  

2.  Chronic right knee strain and degenerative joint disease is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a).  

3.  Chronic left hip strain is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a).  

4.  Chronic right hip strain is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a).  

5.  Chronic lumbar spine strain with right L5 radiculitis strain is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a).     


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case the Board is granting, in full, the benefits sought on appeal, so no discussion of VA's duty to notify or assist is necessary.

Merits

In August 1970 the Veteran sustained an injury to his left foot while on National Guard duty, and in September 1972 he was medically separated from military service due to that injury.  He has been service-connected, and compensated, for osteoid osteoma of the left foot with plantar fasciitis since November 30, 1972.  He now seeks service connection for current right shoulder, right knee, bilateral hip, and low back disorders on the grounds that these disorders are related to his service-connected left foot disability.

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Facts and Analysis

The evidence confirms that the Veteran has right shoulder, right knee, right hip, left hip, and low back disabilities.  The Veteran was not seen in-service for these conditions and he does not contend that they had their onset during service.  Instead he maintains that the disabilities were caused by his service-connected left foot disability.  Thus the Board will focus on whether there is a relationship between his left foot disability and these disorders.  

In April 2009 the Veteran was afforded a VA examination, which included a physical examination and x-rays.  The examiner observed that the Veteran's gait was antalgic.  He also noted that the Veteran had had prolonged use of a crutch, secondary to his service-connected left foot disability, that had progressively worsened to the point that he always needed assistive devices for ambulation, including corrective shoes, a cane, and a walker.  Diagnoses were chronic right shoulder strain, chronic right knee strain and degenerative joint disease, chronic left and right hip strain, and chronic lumbar spine strain with right l5 radiculitis strain, which the examiner said were not related to the Veteran's service-connected foot disability.  However, the reason he provided, that is, because the Veteran "worked 27 years and had no definitive care with surgery" and because a CT scan of the foot had not been done in the past, does not relate to secondary service connection, but instead explains why service connection is not warranted on a direct basis.  

By contrast, a private orthopedist, who also examined the Veteran and reviewed the Veteran's medical records (including the 2009 VA examination findings), asserts that it is reasonable and as likely as not that the Veteran's hip, knee, back, and shoulder disorders are related to the postural impairment caused by this Veteran's service-connected left foot disability.  See July 2013 opinion from private orthopædic physician.  The physician explained that standing on one crutch is a badly balanced situation for the hips, knees, shoulder, spine, and ankle; and that normal rotation which takes place during ambulation through hip, knee, and ankle does not take place and pain in the listed joint ensues.  See also May 2009 VA treatment record, noting that the Veteran had used crutches for 8 years, which caused dislocation of his shoulder, knee, neck, and back joints; and that the Veteran had just requested, and been provided by VA, with a power wheelchair.  The Board finds this private opinion, which was based on an examination of the Veteran and included a review and discussion of the Veteran's medical history and is supported by detailed rationale, to be persuasive.  Service connection for the claimed right disorders on a secondary basis is therefore warranted.  38 U.S.C.A. § 3.310.  


ORDER

Service connection for chronic right shoulder strain is granted.

Service connection for chronic right knee strain and degenerative joint disease is granted.

Service connection for chronic left hip hip strain is granted.

Service connection for chronic right hip strain is granted.

Service connection for chronic lumbar spine strain with right L5 radiculitis strain is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


